Citation Nr: 0024801	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for arthritis of the hips, 
feet, ankles, and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1942 to April 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO) which denied the claim of service 
connection for arthritis of the hips, feet, and left knee.  
Later he amended his claim to include his ankles.  Therefore, 
the issue on appeal is as stated on the title page of this 
decision.  As the appellant now resides in Texas, the case 
appears to be within the jurisdiction of the Waco RO.  

By May 1996 rating decision, the RO denied the appellant's 
claim for a compensable evaluation for his hearing loss 
disability.  In February 1997, he expressed disagreement with 
that determination.  Later, by October 1997 rating decision, 
the RO increased the evaluation of his service-connected 
hearing loss to 10 percent.  In November 1997, they issued to 
him a copy of the rating decision concerning these matters 
together with notice of his right to appeal.  The RO has not 
issued a statement of the case regarding this claim.  To cure 
this procedural defect, the claim seeking an evaluation in 
excess of 10 percent for hearing loss is addressed in the 
Remand section below.  


FINDING OF FACT

No competent evidence has been submitted linking the post-
service findings of arthritis of the hips, feet, ankles, and 
left knee to service or the one-year period following 
service.  


CONCLUSION OF LAW

The claim of service connection for arthritis of the hips, 
feet, ankles, and left knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where an appellant 
served continuously for 90 days or more during a period of 
war, arthritis manifest to a degree of 10 percent within a 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The initial question in any such case is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  This evidentiary threshold is rather low, 
requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, 212 F. 3d 1255 (Fed. Cir. 
2000) (citing Murphy, 1 Vet. App. at 81).  An allegation that 
a disorder is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley at 1261; Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A claim may also be well grounded if the condition 
is observed in service or during an applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  See also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If an appellant 
has not met the burden of submitting evidence of a well-
grounded claim, VA cannot assist him in development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

As to the first element, requiring competent medical evidence 
of a current disorder, the record includes VA medical 
examination and clinical records documenting current 
arthritis affecting the hips, feet, ankles, and left knee.  A 
November 1995 VA clinical record noted the appellant's 
complaints of knee pain.  VA examination in April 1996 showed 
a reduction in the range of motion of the ankles.  A February 
1997 VA clinical record found complaints of mild arthritic 
pain of the right hip.  A July 1997 VA medical examination 
revealed his complaints of left knee, right great toe, right 
hip, and ankle pain, and a diagnosis of polyarthralgia 
consistent with osteoarthritis of multiple joints.  
Nevertheless, a full range of motion was noted regarding the 
appellant's left knee, all of the toes of his feet and both 
hips; there was some reduced motion of the ankles.  

The second element of a well-grounded claim requires 
evidence, lay or medical, of arthritis in service.  Review of 
the service medical records showed fungus infections of the 
feet in 1948 and 1949, mild sprain of the metatarsal of the 
right foot in 1950, and a corn on the small toe of the right 
foot in 1969.  A January 1972 retirement examination found 
rheumatoid arthritis affecting the lumbar spine, without 
mention of any involvement of the hips, feet, ankles, or left 
knee.  Despite the lack of comment in the service medical 
records of arthritis affecting the hips, feet, ankles, and 
left knee, the appellant testified at his personal hearing in 
May 1999 that he received treatment for this disorder during 
service.  The truthfulness of this evidence must be presumed 
when determining whether a claim is well grounded, thereby 
satisfying the second element of a well-grounded claim.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  

The third element of a well-grounded claim requires competent 
medical evidence linking the current findings to service or 
the one-year presumptive period following service.  The July 
1997 VA examination diagnosing polyarthralgia did not address 
the etiology of the disorder, nor did a VA examination in 
April 1996 or VA clinical records from November 1995 to 
February 1997.  Therefore, the record contains no evidence 
suggesting a nexus or link between the current findings, 
initially noted in November 1995, and the expiration of the 
one-year period after service (ending in April 1973) more 
than 22 years earlier.  

The claim might still be well grounded if there is competent 
evidence demonstrating a continuity of symptomatology between 
the currently-shown disorder and the expiration of the one-
year presumptive period, and if competent evidence relates 
the present disorder to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 495-98.  In this case, 
the record includes VA medical examination in June 1972 
reporting arthritis of the low back without any mention of 
the hips, feet, ankles, or left knee.  VA clinical records 
from April to October 1985 and VA examination in November 
1985 also noted arthritis of multiple joints, without mention 
of the hips, feet, ankles, or left knee.  Thus, the evidence 
of record arrayed between the appellant's service and the 
findings of a current disorder does not provide a continuity 
of symptomatology.  

The only other evidence of record suggesting a nexus is that 
of the appellant and his spouse at a May 1999 hearing.  
Statements of lay persons ostensibly untrained in medicine 
cannot constitute competent medical evidence to render a 
claim well grounded.  A lay person can certainly provide an 
eyewitness account of visible symptomatology.  Layno v. 
Brown, 5 Vet. App. 465 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education may provide medical testimony.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not show that the appellant or his spouse possess the 
requisite medical expertise to render a medical opinion 
concerning the etiology of the disorder herein at issue.  

Absent competent medical evidence linking the current 
disorder to service or competent evidence of continuity of 
symptomatology between the current disorder and service, the 
appellant has not met his burden of submitting a well-
grounded claim.  As the claim is not well grounded, VA has no 
duty to assist in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 485.  

Although VA is not obligated to assist the appellant in the 
development of facts pertinent to this claim, it has an 
obligation to notify him when the circumstances of the case 
put it on notice that missing but relevant evidence may or 
could exist that, if true, would make the claim plausible.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  In this case, however, the appellant has not 
specifically identified any available evidence that has not 
been submitted or obtained that would support a well-grounded 
claim.  Thus, VA has satisfied its obligation under 38 
U.S.C.A. § 5103(a).  Slater v. Brown, 9 Vet. App. 240 (1996).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for arthritis of the hips, feet, ankles, 
and left knee is denied.  


REMAND

Regarding the claim for an evaluation in excess of 10 percent 
for hearing loss, the RO has not issued a statement of the 
case.  Where a notice of disagreement has been filed without 
subsequent issuance of a statement of the case, a remand is 
required to cure the procedural defect.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Thus, the case is REMANDED for the following development:

The RO should provide a statement of the 
case to the appellant and his 
representative addressing the issue of 
entitlement to an evaluation in excess of 
10 percent for hearing loss.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  Reasons and bases for the 
denials also should be included.  The 
appellant must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if an appeal is perfected, this 
issue should be returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

